Exhibit 10.1

 

SECOND AMENDMENT TO

CEO EMPLOYMENT AGREEMENT

BETWEEN

U.S. PREMIUM BEEF, LLC

AND

STEVEN D. HUNT

EMPLOYMENT YEARS 2010 - 2015

 

Steven D. Hunt (“CEO”) and U.S. Premium Beef, LLC (“USPB”) are entering this
agreement to amend the CEO Employment Agreement Between U.S. Premium Beef, LLC
and Steven D. Hunt, Employment Years 2010 - 2015 (the “Employment Agreement”);
this agreement to amend referred to as the “Second Amendment” as follows:

 

1.                                      Waiver of Renegotiation Due to Change in
Business.  Section 3(j) of the Employment Agreement is amended by adding a new
paragraph at the end of Section 3(j):

 

Notwithstanding the other provisions of this Section 3(j), CEO and USPB agree
that upon the closing of the transaction in the Membership Interest Purchase
Agreement Among Leucadia National Corporation, National Beef Packing Company,
LLC, U.S. Premium Beef, LLC and others (the “LUK Closing Date”) until the
Expiration Date of the Employment Agreement (August 29, 2015), that both USPB
and CEO agree to waive the right to renegotiate the terms and conditions of
Section 3 of the Employment Agreement due to a change in business as provided in
this Section 3(j) of the Employment Agreement.

 

2.                                      Compensation Upon Termination. 
Section 5(d) of the Employment Agreement shall be amended to read with the
strikeouts deleted and the new language inserted as follows:

 

(d)                               Noncompetition Compensation.  In the event
that CEO’s employment is terminated (including by expiration of this Agreement),
other than by death or permanent disability under Section 4(a) or
Section 4(b) or for cause under Sections 4(c)(4) or 4(c)(5), and CEO is not
employed by USPB or one of the USPB Entities (defined in Section 7(a)) (the
“USPB Non-Employment”); or CEO’s employment is terminated, including by
expiration of this Agreement, and other than by death or permanent disability
under Section 4(a) or 4(b) and CEO is not employed by USPB, National Beef
Packing Company, LLC, or a subsidiary of either USPB or National Beef Packing
Company, LLC (the “National Non-Employment”), then USPB shall provide
noncompetition compensation for: (1) each of the eighteen (18) months first
following the termination of employment of CEO with USPB(“USPB Noncompetition
Payments”), provided USPB may terminate noncompetition compensation the USPB
Noncompetition Payments prior to the end of the eighteen month period if the
Board of Directors determines the CEO violated the noncompetition restriction in
Section 6(a) or any of the

 

--------------------------------------------------------------------------------


 

remaining obligations under Section 6; and (2) USPB shall pay noncompetition
compensation for each of the months for the period of National Non-Employment
starting after USPB Non-Employment until ten years after the LUK Closing Date
(“National Noncompetition Payments”), provided that USPB may terminate the
National Noncompetition Payments if, National determines and USPB approves, that
CEO has violated CEO’s noncompetition agreement with National Beef Packing
Company, LLC (attached as Exhibit A to this Agreement).  The period in which
noncompetition compensation is provided, from start to expiration or earlier
termination for both of the USPB Noncompetition Payments and National
Noncompetition Payments, is the “Noncompetition Period.”  Noncompetition
compensation shall be paid during the Noncompetition Period as follows:

 

(1)                                  Monthly Payments.  USPB shall pay CEO an
additional month’s salary in an amount equal to the annual Base Salary that
would be paid to CEO under this Agreement if CEO was employed or CEO’s Base
Salary at the time of termination, whichever is greater, divided by twelve (12),
which payments shall be paid at normal salary payment intervals in effect for
USPB’s management personnel at the date of termination; and

 

(2)                                  Group Benefits.  USPB shall also provide to
CEO the benefits provided to other employees of USPB such as group medical,
life, disability, and accidental death and dismemberment insurance, but
excluding paid vacations, personal and sick days, allowances, telecommunications
equipment or services, expense reimbursement (except on prior written approval),
or 401K contributions, subject to any necessary consent of applicable insurers. 
If the consent of the applicable insurers is not received within 30 days or in
the event any applicable law or any benefit plan referred to in
Section 3(g) prohibits or otherwise precludes the provision of the benefits to
CEO, the cash value of the current premiums will be distributed to CEO in equal
monthly payments during the Noncompetition Period. The value of any prohibited
or precluded benefits shall be equal to the sum of the amount of premium,
payment, or contribution that USPB would have made on behalf of the CEO for the
benefits during the Noncompetition Period.

 

3.                                      Term of Agreement.  Section 1(b) of the
Employment Agreement is amended to read:

 

(b)                               Term of Agreement.  Employment under this
Agreement starts on September 1, 2009 and continues until the Expiration Date or
the Termination Date, whichever is earlier.  This Agreement is effective
September 1, 2009 and continues until the payments under this Agreement have
been made and the obligations have been discharged or fulfilled.  For clarity:
CEO’s employment terminates on the Expiration Date or the Termination Date,
whichever is earlier; the compensation provisions under Section 3(a) through
Section 3(e) terminate when the compensation has been

 

2

--------------------------------------------------------------------------------


 

paid; CEO’s rights to exercise phantom units and purchase phantom units under
Section 3(f) continue for 18 months after the Expiration Date or Termination
Date, whichever is earlier, and if not exercised or purchased by that time,
those rights are then terminated; Section 5 continues until the payments under
that section have been made which include payments under
Section 5(bd) continuing for 18 months after termination of CEO’s employment
with USPB for USPB Noncompetition Payments and until ten years after the LUK
Closing Date for National Noncompetition Payments; Section 6(a) continues until
18 months after termination of CEO’s employment with USPB; Sections 6(b) through
Section 6(e), Section 7 and Section 8 survive termination of this Agreement.

 

4.                                      Amended and Restated CEO Employment
Agreement.  USPB shall have an amended and restated CEO Employment Agreement
prepared and executed reflecting the changes in this Second Amendment.

 

 

 

APPROVED:

 

 

 

U.S. Premium Beef, LLC

 

 

 

 

By

/s/ Mark R. Gardiner

 

 

Mark R. Gardiner, Chair

 

 

 

 

 

CEO

 

 

 

By

/s/ Steven D. Hunt

 

 

Steven D. Hunt

 

3

--------------------------------------------------------------------------------